559 F. Supp. 37 (1983)
STATE OF GEORGIA on Behalf of and for the Benefit of the GENERAL ASSEMBLY OF GEORGIA, Acting By and Through the CODE REVISION COMMISSION, Plaintiff,
v.
The HARRISON COMPANY and Henry H. Blake, Defendants,
v.
The MICHIE COMPANY, Defendant in Counterclaim.
Civ. A. No. C 82-1058 A.
United States District Court, N.D. Georgia, Atlanta Division.
March 15, 1983.
Barry P. Allen, Dept. of Law, Atlanta, Ga., and William H. Needle, Newton, Hopkins, & Ormsby, Atlanta, Ga., for plaintiff.
Peter G. Mack, Alexandria, Va., Baxter L. Davis, Davis, Matthews & Quigley, Atlanta, Ga., for defendants.
David J. Bailey, Hansell, Post, Brandon & Dorsey, Julius R. Lunsford, Jr., Hurt, Richardson, Garner, Todd & Cadenhead, Atlanta, Ga., for Michie.

ORDER
VINING, District Judge.
This action came before the court upon the unanimous request of all parties to VACATE the court's orders of September 27 and 30, 1982, since the case has now been settled. After hearing from counsel for the parties, the court hereby vacates its orders of September 27 and 30. See Georgia v. The Harrison Company, 548 F. Supp. 110 (N.D.Ga.1982).